Citation Nr: 1621785	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-22 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for psoriasis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board Hearing.  A transcript of that hearing is of record.


REMAND

At the March 2016 hearing, the Veteran and representative asserted that he had received systemic therapy from VA in the prior month to treat psoriasis.  The most recent treatment records associated with the Veteran's electronic file date from March 2014.  As undergoing systemic therapy could potentially entitle the Veteran to an increased disability rating, the Veteran's updated VA treatment records should be obtained and associated with the claims file.  VA adjudicators are deemed to have constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  When reference is made to pertinent medical records, VA is on notice of the existence of those records and has a duty to assist the Veteran to attempt to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).

Additionally, the Veteran has essentially asserted that the psoriasis has increased in severity since the most recent VA examination in May 2014.  Therefore, as he has provided evidence of worsening, to ensure that the record has evidence of the current severity, a more contemporaneous examination is needed with findings responsive to the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records dated from March 2014 to the present.

2.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the current nature and severity of psoriasis.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  Efforts should be taken to ensure that the examination is conducted during an active stage of the disease, if possible.  The examiner should address the following:

(a) Identify all pathology related to the service-connected skin disability.

(b) Provide specific findings as to the percentage of the entire body affected by the skin disability, and the percentage of the exposed areas of the body affected.

(c) Discuss the Veteran's assertion that he received systemic therapy at a VA medical center in March 2016.  State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

